IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

AUSTIN DWIGHT BUCHANAN,                    NOT FINAL UNTIL TIME EXPIRES TO
SR.,                                       FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED.
      Appellant,
                                           CASE NO. 1D15-5266
v.

FLORIDA DEPARTMENT OF
REVENUE and AMANDA SUE
BRANDLEY,

     Appellee.
_______________________________/

Opinion filed July 13, 2016.

An appeal from an order of the Department of Revenue, Child Support
Enforcement Program.

Austin Dwight Buchanan, Sr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellees.




PER CURIAM.

      Upon consideration of appellee’s confession of error, the final administrative

support order on appeal is REVERSED and the matter is REMANDED to the

lower tribunal for further administrative proceedings.

LEWIS, WINOKUR, and JAY, JJ., CONCUR.